USDC IN/ND case 3:21-cv-00360-DRL-MGG document 4 filed 05/25/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ROBERT OMAR PRATT, JR.,

                       Plaintiff,

        v.                                           CAUSE NO. 3:21-CV-360 DRL-MGG

 COUNTY OF LaPORTE et al.,

                       Defendants.

                                    OPINION AND ORDER

       Robert Omar Pratt, Jr., a prisoner without a lawyer, filed a complaint alleging he

was mistreated and did not receive medical treatment at the LaPorte County Jail. ECF 1.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       Mr. Pratt lists 25 defendants, but he only mentions four of them in his explanation

of the claims he is attempting to present. He alleges the LaPorte County Jail is violating

his rights, but the jail is a building – it is not a suable entity. Smith v. Knox County Jail, 666

F.3d 1037, 1040 (7th Cir. 2012). He alleges medical staff should be held liable for denying

him medical treatment; but without names, this is no different than suing an unknown

doctor or unknown nurse. “[I]t is pointless to include lists of anonymous defendants in
USDC IN/ND case 3:21-cv-00360-DRL-MGG document 4 filed 05/25/21 page 2 of 3


federal court; this type of placeholder does not open the door to relation back under Fed.

R. Civ. P. 15, nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060

(7th Cir. 1997) (citations omitted).

       Mr. Pratt alleges Sheriff John T. Boyd should be held liable for denying him

medical treatment, but the complaint does not explain what Sheriff Boyd knew or did

that might make him liable. There is no general supervisory liability under 42 U.S.C. §

1983. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “Only persons who cause or

participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir.

2007). Finally, he alleges Deputy Minic “belittled me and my mental illnesses.” ECF 1 at

5. Though unprofessional, mere verbal abuse does not state a claim. DeWalt v. Carter, 224

F.3d 607, 612 (7th Cir. 2000).

       This complaint does not state a claim for which relief can be granted. Nevertheless,

Mr. Pratt may file an amended complaint if he can describe what each defendant did

which he believes violated his rights because “[t]he usual standard in civil cases is to

allow defective pleadings to be corrected, especially in early stages, at least where

amendment would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir.

2018). To file an amended complaint, he needs to write this cause number on a Pro Se 14

(INND Rev. 2/20) Prisoner Complaint form which is available from his law library. After

he properly completes that form addressing the issues raised in this order, he needs to

send it to the court.

       For these reasons, the court:




                                             2
USDC IN/ND case 3:21-cv-00360-DRL-MGG document 4 filed 05/25/21 page 3 of 3


      (1) GRANTS Robert Omar Pratt, Jr. until June 25, 2021, to file an amended

complaint; and

      (2) CAUTIONS Robert Omar Pratt, Jr. if he does not respond by the deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

      SO ORDERED.

      May 25, 2021                              s/ Damon R. Leichty
                                                Judge, United States District Court




                                            3
